         Case 2:19-cv-00640-JLR Document 16 Filed 11/28/18 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN
                               GREEN BAY DIVISION


 PTP ONECLICK, LLC,

                       Plaintiff,

        v.                                           Civil Action No. 1:18-cv-01671-WCG
 AVALARA, INC.

                       Defendant.


                     APPENDIX OF UNREPORTED AUTHORITIES

       Pursuant to Civil Local Rule 7(j)(2), attached are the unreported opinions cited in

Plaintiff PTP OneClick LLC’s Opposition to Avalara’s Motion to Dismiss and Opposition to

Motion to Transfer Venue under 28 U.S.C. § 1404(a).

Dated: November 28, 2018                            By: s/ Jonathan T. Smies
                                                    Jonathan T. Smies
                                                    State Bar No. 1045422
                                                    GODFREY & KAHN, S.C.
                                                    200 S. Washington Street, Suite 100
                                                    Green Bay, WI 54301-4298
                                                    Phone: (920) 436-7667
                                                    Fax: (920) 432-9300
                                                    Email: jsmies@gklaw.com

                                                    Of Counsel:

                                                    William E. Devitt
                                                    Timothy J. Heverin
                                                    Collin J. Kurtenbach
                                                    JONES DAY
                                                    77 W. Wacker, Ste. 3500
                                                    Chicago, IL 60601-1692
                                                    Phone: (312) 782-3939

                                                    Attorneys for Plaintiff PTP OneClick, LLC



                                                1
